93 S.W.3d 695 (2002)
351 Ark. 384
In re Kenneth George FUCHS, (Arkansas Bar ID # 81063).
No. 02-1234.
Supreme Court of Arkansas.
December 19, 2002.
PER CURIAM.
On November 15, 2002, the Supreme Court Committee on Professional Conduct filed a petition in this court seeking an order requiring Kenneth George Fuchs to show cause why he should not be held in contempt by this court for willfully disobeying orders issued by the Committee directing Mr. Fuchs to pay restitution to three individuals. Mr. Fuchs has not responded to the petition.
The petition reflects three separate instances involving bank trust account overdrafts where the Committee either cautioned or reprimanded Mr. Fuchs and required him to make restitution in the total amount of $2,000. The orders were issued on September 3, 2002. According to the petition, Mr. Fuchs has failed to pay the restitution and has failed to communicate with the Committee as to why he cannot pay the sanctions.
Pursuant to the Committee's petition, we order Mr. Fuchs to appear before this court at 9:00 a.m. on January 23, 2003, for consideration of the relief requested in the petition, including why he should not be held in contempt.
It is so ordered.